Citation Nr: 0430523	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-15 309	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for a right elbow 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran suffered a fracture of the right radial head 
in April 1994.

2.  The veteran has a traction osteophyte and limitation of 
motion of the right elbow attributable to his period of 
military service.


CONCLUSION OF LAW

The veteran has a traction osteophyte with limitation of 
motion of the right elbow that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from May 1973 to June 2000 
when he retired for years of service.  A review of the 
veteran's service medical records (SMRs) reveals that the 
veteran suffered a fracture of the right radial head in April 
1994.  X-rays at the time were interpreted to show an 
undisplaced fracture of the articular surface of the radial 
head.  There was also a 1.5-centimeter (cm) bone spur 
projecting from the posterior superior pole of the olecranon 
process.  The spur was said to have detached from its base, 
which could represent an old or new injury.  The veteran's 
injury was splinted.  

The veteran was evaluated at Walter Reed Medical Center in 
May 1994.  He had a range of motion at that time from 5 to 
160 degrees.  His fracture was noted to be stable.  The 
veteran was treated for complaints of right elbow pain 
several times during 1995.  A July 1995 orthopedic 
consultation provided an impression of minor epicondylitis of 
the right elbow with early degenerative joint disease (DJD).  
The veteran had a 10-week period of occupational therapy.  An 
August 1995 consultation noted that the veteran still had 
pain in the right elbow that was probably secondary to the 
biceps tendon rubbing on the old radial head fracture.  There 
was also decreased grip strength and discomfort with 
gripping/lifting activities.  The veteran was seen in January 
1997 for complaints of increased right elbow pain.  The 
veteran was initially noted to have a range of motion of 10 
to 140 degrees.  X-rays of the right elbow were interpreted 
to show an old healed fracture of the radial head, and 
patella cubiti triceps tendon.  

The veteran was afforded an orthopedic consultation in 
February 1997.  The veteran was noted to have had difficulty 
with fully extending his elbow since the time of his original 
injury.  He was able to extend his elbow but had pain, 
particularly with the last several degrees.  The veteran was 
reported to have a range of motion of 0 to 127 degrees.  He 
had full supination and pronation.  There was slight 
tenderness to palpation over the olecranon process tip and 
there was a palpable osteophyte.  The examiner said that she 
was unable to elicit pain on the examination.  The assessment 
was traction osteophyte of the right olecranon process, 
status post radial head fracture with excellent range of 
motion.  The examiner noted that treatment options were 
discussed.  It was said that operative measures would entail 
some violation of the tendon in order to remove the traction 
osteophyte.

The veteran was seen again in December 1997 with complaints 
of right elbow pain.  He was noted to have a full range of 
motion, although no measurements were given.  The veteran was 
said to be nontender to palpation.  The assessment was right 
elbow tendonitis and traction osteophyte.  The veteran's 
March 2000 retirement physical examination did not provide 
any findings regarding the veteran's right elbow.

The veteran was afforded a VA examination in December 2001.  
The veteran's claims file was not available to the examiner 
at the time of the examination.  The veteran related a 
history of a fracture of the right radial head in 1994.  The 
examiner reported that the veteran had no pain at the time 
and had not had any pain in many months.  The examiner 
reported tenderness over the medial epicondyle of the left 
elbow.  He did not report any findings of tenderness or 
deformities of the right elbow.  The veteran's range of 
motion for flexion was 130 degrees, with normal noted as 145 
degrees.  The examiner said that the veteran had full 
extension.  The examiner reported that an x-ray of the right 
elbow was normal.  No diagnosis was provided in regard to the 
right elbow.  The examiner stated that there were no findings 
to support a diagnosis of a chronic pathological process in 
the right elbow.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, a review of the veteran's SMRs reveals that he 
sustained a fracture of the right radial head in April 1994.  
X-rays at the time clearly documented the injury.  The x-rays 
also documented a loose spur, or osteophyte.  The veteran 
went through a period of rehabilitation but still had some 
pain and limitation of motion associated with his pain.  
Evaluation of the veteran's complaints included orthopedic 
consultations that also noted the presence of the osteophyte 
on the olecranon process.  The February 1997 orthopedic 
consultation noted that a surgical alternative would require 
violating the veteran's tendon.  He opted to not undergo such 
a procedure.

The VA examiner did not have this information at the time of 
the December 2001 examination.  Further, the actual 
radiograph reports from that time were not associated with 
the claims file.  There was only the examiner's report of the 
findings.  The December 2001 report as to what the right 
elbow x-ray showed is in stark contrast to the number of x-
rays done during service that clearly showed the residual of 
the fracture and the osteophyte.  The examiner did note that 
the veteran lacked 15 degrees of full flexion of the right 
elbow.  See 38 C.F.R. § 4.71, Plate I.

The Board finds that the SMRs document a continued history of 
complaints of right elbow pain since the original injury in 
April 1994.  The veteran has multiple entries that record a 
range of motion that is less than a full range of motion for 
VA disability rating purposes.

The Board is aware that SMR entries referred to full, or 
excellent range of motion at times.  Given the context of 
these statements, the Board believes that these entries 
reflect the examiner's treatment perspective, as opposed to 
an assessment of any residual disability.  The SMRs showed 
continued findings of the veteran's problem with less than 
full flexion of the right elbow.

The evidence of record establishes that the veteran does 
suffer from a chronic right elbow disability, characterized 
by limitation of motion and x-ray evidence of a traction 
osteophyte.  The Board is mindful of the December 2001 VA 
examination results; however, the examiner did not have the 
veteran's SMRs to review, the examiner was a physician's 
assistant, as compared to the orthopedic specialist that 
evaluated the veteran in service, and the veteran had 
multiple x-rays that established the existence of the 
traction osteophyte as opposed to one VA x-ray that was said 
to be normal, although the report was not of record.  

In evaluating the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, the Board finds 
that service connection is in order for a right elbow 
disability characterized as a traction osteophyte with 
limitation of motion.


ORDER

Service connection for a right elbow traction osteophyte with 
limitation of motion is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



